
	
		II
		112th CONGRESS
		1st Session
		S. 1502
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To restore public trust in pipeline safety, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Rivers Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Commerce, Science, and Transportation and the Committee on Appropriations of
			 the Senate; and
				(B)the Committee on
			 Transportation and Infrastructure, the Committee on Energy and Commerce, and
			 the Committee on Appropriations of the House of Representatives.
				(2)Gathering
			 linesThe term gathering lines has the meaning given
			 the term pursuant to section 60101(b) of title 49, United States Code.
			(3)Hazardous
			 liquid pipeline facilityThe term hazardous liquid pipeline
			 facility has the meaning given the term in section 60101(a) of title 49,
			 United States Code.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			3.Review of
			 pipeline river crossings
			(a)Review
			 required
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration shall complete a review of the adequacy of the Administration’s
			 regulations with respect to pipelines regulated by the Administration that
			 cross inland bodies of water with a width of at least 100 feet from high water
			 mark to high water mark.
				(2)ScopeThe
			 review required under paragraph (1) shall include data about the
			 geo­mor­phol­o­gy of individual rivers, including flood hydraulics, riverbed
			 mobility, and channel migration, with respect to—
					(A)existing depth of
			 cover requirements;
					(B)existing
			 requirements for pipeline operators to inspect the conditions of river
			 crossings during extraordinary events irrespective of periodic inspection
			 requirements;
					(C)existing
			 requirements for Integrity Management Plans to include evaluations of the
			 probability and consequences of flooding at river crossings;
					(D)existing
			 requirements for installing crossings with respect to horizontal directional
			 drilling; and
					(E)issuance by the
			 Administration of emergency orders to address unsafe conditions or practices
			 posing an imminent hazard.
					(3)ConsultationIn
			 conducting the review required under paragraph (1), the Administrator shall
			 consult with—
					(A)Federal entities
			 with relevant data and expertise, including the United States Geological
			 Service, the Army Corps of Engineers, the National Transportation Safety Board,
			 the Bureau of Reclamation, and the Environmental Protection Agency; and
					(B)regional, state,
			 Tribal, and local entities with relevant data and expertise, including State
			 and regional conservation district councils.
					(b)Report
			 requiredNot later than 30 days after completing the review
			 required under subsection (a), the Administrator shall submit to the
			 appropriate congressional committees a report on the findings of the review,
			 including any recommendations for changes in laws or regulations.
			(c)RegulationsNot
			 later than one year after submittal of the report required under subsection
			 (b), the Administrator shall prescribe regulations to incorporate the findings
			 of the review conducted under subsection (a) and the recommendations included
			 in the report submitted under subsection (b).
			4.Increased
			 transparency
			(a)River crossings
			 databaseNot later than 180 days after the date of the enactment
			 of this Act, the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration shall establish and maintain on a publicly available Internet
			 Web site of the Administration a database of all pipeline water crossings in
			 the United States, searchable nationally, by State, and by pipeline, including,
			 with respect to each crossing—
				(1)the pipeline
			 operator;
				(2)the
			 classification of crossing design;
				(3)the estimated
			 depth of cover;
				(4)the date of
			 pipeline installation;
				(5)the dates of
			 in-line inspections;
				(6)a summary of past
			 actionable anomalies resulting from in-line inspections; and
				(7)the operational
			 status of the pipeline during flows higher than 10-percent probability of
			 exceedance.
				(b)National
			 statisticsNot later than 180 days after the date of the
			 enactment of this Act, the Administrator of the Pipeline and Hazardous
			 Materials Safety Administration shall establish and maintain on a publicly
			 available Internet Web site of the Administration a listing of national and
			 state statistics on pipeline safety, including—
				(1)the percentage of
			 pipeline crossings inspected by in-line inspection within the last 6 months,
			 year, five years, and greater than five years;
				(2)the percentage of
			 pipeline miles inspected by in-line inspection within the last 6 months, year,
			 five years, and greater than five years;
				(3)the percentage of
			 pipeline crossings designated High Consequences Areas;
				(4)the percentage of
			 pipeline miles designated High Consequence Areas;
				(5)the percentage of
			 total pipelines in compliance as of the last date of in-line inspection;
				(6)the percentage of
			 pipeline miles in compliance as of the last date of in-line inspection;
				(7)the percentage of
			 pipeline crossings which are bored crossings;
				(8)the percentage of
			 pipeline crossings which are cut crossings;
				(9)the percentage of
			 pipeline crossings which are aerial crossings; and
				(10)any other
			 relevant statistics the agency determines.
				(c)Oil spill
			 response plansNot later than one year after the date of the
			 enactment of this Act, the Administrator shall post on a publicly available
			 Internet Web site of the Administration the following information about
			 hazardous liquid pipeline response plans required of each pipeline operator
			 under part 194 of title 49, Code of Federal Regulations:
				(1)A status
			 indication of the review and approval of each plan.
				(2)A comprehensive
			 description of the requirements for such plans.
				(3)A detailed
			 summary of each approved plan written by the operator that includes the key
			 elements of the plan, but which may exclude—
					(A)proprietary
			 information;
					(B)security-sensitive
			 information, including as referenced in section 1520.5(a) of title 49, Code of
			 Federal Regulations;
					(C)specific response
			 resources and tactical deployment plans; and
					(D)the specific
			 location of worst-case discharges.
					(d)Consultation on
			 oil spill response planThe Administrator shall prescribe
			 regulations requiring pipeline operators—
				(1)in constructing
			 oil spill response plans, to consult with local first responders and emergency
			 services operators;
				(2)to file approved
			 oil spill response plans with all local first responders and emergency services
			 operators that are listed in the plan; and
				(3)to provide
			 updated oil spill response plans to local first responders and emergency
			 services operators as necessary.
				5.Leak detection
			 performance standardsNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator of the Pipeline and Hazardous Materials Safety Administration
			 shall review the need for performance standards for leak detection systems used
			 by operators of hazardous liquid pipeline facilities, including specific
			 standards with respect to—
			(1)determining the size of leak a system is
			 capable of detecting; and
			(2)the time required for the system to issue
			 an alarm in the event that a leak is detected.
			6.Emergency flow
			 restricting devicesNot later
			 than one year after the date of the enactment of this Act, the Administrator of
			 the Pipeline and Hazardous Materials Safety Administration shall review the
			 adequacy of regulations on the circumstances under which an operator of a
			 hazardous liquid pipeline facility must use an emergency flow restricting
			 device.
		7.Onshore
			 gathering linesNot later than
			 one year after the date of the enactment of this Act, the Administrator of the
			 Pipeline and Hazardous Materials Safety Administration shall submit to the
			 appropriate congressional committees a report summarizing a review of all
			 onshore gas and hazardous liquid gathering lines not regulated by the
			 Administration, including recommendations with respect to—
			(1)the sufficiency
			 of existing laws and regulations to ensure pipeline safety;
			(2)the economical
			 and technical practicability of applying existing regulations to unregulated
			 onshore gathering lines; and
			(3)the modification
			 or revocation of existing statutory or regulatory exemptions, subject to a
			 risk-based assessment.
			8.Expanded local
			 involvement in National Contingency Plan response management structure
			(a)In
			 generalThe National Contingency Plan for removal of oil and
			 hazardous substances shall be revised to provide for the greater involvement of
			 local authorities in the basic framework for the response management
			 structure.
			(b)Rule of
			 constructionNothing in this section shall be construed as
			 limiting, reducing, or otherwise modifying the controlling role of the On-Scene
			 Coordinator in the response management structure referred to in subsection
			 (a).
			9.Tribal
			 consultation
			(a)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Administrator of the Pipeline and Hazardous Materials Safety
			 Administration shall establish a protocol for consulting with Indian tribes to
			 provide technical assistance for regulation of pipelines under the jurisdiction
			 of Indian tribes.
			(b)Requirement for
			 operatorsThe operator of a pipeline that is located, wholly or
			 partially, on land under the jurisdiction of an Indian tribe shall file with
			 the Pipeline and Hazardous Materials Safety Administration a copy of any oil
			 spill response plan required under this Act for the pipeline.
			
